Martin, J. 7
delivered the opinion of the 7 court- We remanded this case, lately, with directions to have the tableau amended according to the opinion we then expressed. Vol 6, p. 168.
Miller, one of the former appellants, complains that our directions have been misunderstood, and that as holder of a promissory note of Banks, Miller ⅜ Kincaid, by those loaned to Reynolds, and by him discounted to make money to pay workmen employed by the latter as undertaker of a house built for the insolvent, he has not his proper place on the tableau.
Our opinion declares that by an instrument executed by the appellant on the 9th of February, 1826, and filed by the appellees, he had waived any privilege as to every item of his *603claim anterior to that date. By this ment he had allowed to the appellees a right of property for a sum of $6000—viz: $720 ^ , „ , for bricks, $2250 paid to workmen, $1500 the amount of Banks, Miller ⅜ Kincaid’s note, and $1530 the amount of a note of Reynolds, endorsed by Beckman, the last note like the preceding note having been discounted in order to procure money to pay workmen employed on the buildings.
The appellant contends that having become since the proprietor of Banks, Miller Sf Kin-caid’s note—the instrument relied on is no longer in his way, as to the amount of said note—and that he is entitled thereon to the privilege which the debts paid with its proceeds have discharged—a principle which the judgment appealed from has recognized in regard to the note endorsed by Beckman.
We are ignorant of any law which gives to the party who furnishes money for the payment of a debt the rights of the creditor who is thus paid. The legal claim alone belongs not to all who pay a debt, but only to jjgwho being bound for it discharges it. The appellant cannot therefore claim the benefit of a legal sub-*604rogation if he has shown no conventional one, the rights of the creditor paid with his money are therefore absolutely extinguished, and no ~ part oí them can be exercised by the appellant.
Seghers for appellant.
The document relied on shows indeed that he consented that his claims should be preferred to those then enumerated, but not that the party with whose money they might be discharged, could claim any privilege on the tableau.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.